UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of March 2016 Commission File Number 001-35591 GRAÑA Y MONTERO S.A.A. (Exact name of registrant as specified in its charter) GRAÑA Y MONTERO GROUP (Translation of registrant’s name into English) Republic of Peru (Jurisdiction of incorporation or organization) Avenida Paseo de la República 4667, Lima 34, Surquillo, Lima Peru (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable. /s/Dennis Gray Febres Stock Market Representative Graña y Montero S.A.A. Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GRAÑA Y MONTERO S.A.A. By: /s/ DENNIS GRAY FEBRES Name: Dennis Gray Febres Title: Stock Market Representative March 02, 2016 (Free translation from the original in Spanish) (All amounts expressed in thousands of S/ unless otherwise stated) GRAÑA Y MONTERO S.A.A. AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2013, 2 (Free translation from the original in Spanish) (All amounts expressed in thousands of S/ unless otherwise stated) GRAÑA Y MONTERO S.A.A. AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2013, 2 CONTENTS Pages Independent auditor’s report 1 - 2 Consolidated Statement of Financial Position 3 Consolidated Income Statement 4 Consolidated Statement of Comprehensive Income 5 Consolidated Statement of Changes in Equity 6 Consolidated Statement of Cash Flows 7 Notes to the Consolidated Financial Statements 8 - 109 (Free translation from the original in Spanish) (All amounts expressed in thousands of S/ unless otherwise stated) INDEPENDENT AUDITOR’S REPORT To the Shareholders and Board of Directors Graña y Montero S.A.A. March 1, 2016 We have audited the accompanying consolidated financial statements of Graña y Montero S.A.A. and subsidiaries, which comprise the consolidated statements of financial position at December 31, 2015 and 2014 and the consolidated statements of income, and comprehensive income, changes in equity and cash flows for the years ended December 31, 2013, 2014 and 2015, and a summary of significant accounting policies and other explanatory information included in notes 1 to 36. Management’s responsibility for the consolidated financial statements Management is responsible for the preparation and fair presentation of these financial statements in accordance with International Financial Reporting Standards, and for such internal control as Management determines is necessary to enable the preparation of financial statements that are free from material misstatement, whether due to fraud or error. Auditor’s responsibility Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with International Standards on Auditing approved for application in Peru by theBoard of Deans of Institutes of Peruvian Certified Public Accountants. Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the Group’s preparation and fair presentation of the financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Group’s internal control. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the financial statements. (Free translation from the original in Spanish) (All amounts expressed in thousands of S/ unless otherwise stated) INDEPENDENT AUDITOR’S REPORT To the Shareholders and Board of Directors Graña y Montero S.A.A. March 1, 2016 We have audited the accompanying consolidated financial statements of Graña y Montero S.A.A. and subsidiaries, which comprise the consolidated statements of financial position at December 31, 2015 and 2014 and the consolidated statements of income, and comprehensive income, changes in equity and cash flows for the years ended December 31, 2013, 2014 and 2015, and a summary of significant accounting policies and other explanatory information included in notes 1 to 36. Management’s responsibility for the consolidated financial statements Management is responsible for the preparation and fair presentation of these financial statements in accordance with International Financial Reporting Standards, and for such internal control as Management determines is necessary to enable the preparation of financial statements that are free from material misstatement, whether due to fraud or error. Auditor’s responsibility Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with International Standards on Auditing approved for application in Peru by the Board of Deans of Institutes of Peruvian Certified Public Accountants. Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the Group’s preparation and fair presentation of the financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Group’s internal control. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the financial statements. (All amounts expressed in thousands of S/ unless otherwise stated) March 1, 2016 Graña y Montero S.A.A. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the accompanying consolidated financial statements present fairly, in all material respects, the financial position of Graña y Montero S.A.A. and subsidiaries at December 31, 2014 and 2015, their financial performance and cash flows for the years ended December 31, 2013, 2014 and 2015, in accordance with International Financial Reporting Standards. Countersigned by (partner) Hernán Aparicio P. Peruvian Certified Public Accountant Registration No.01-020944 - 2 - (Free translation from the original in Spanish) (All amounts are expressed in thousands of S/ unless otherwise stated) GRAÑA Y MONTERO S.A.A. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF FINANCIAL POSITION ASSETS LIABILITIES AND EQUITY At December 31 At December 31 Note Note Current assets Current liabilities Cash and cash equivalents 8 Other financial liabilities 18 Financial asset at fair value through profit or loss Bonds 19 - Trade accounts receivables 10 Trade accounts payable 20 Unbilled work in progress 11 Accounts payable to related parties 12 Accounts receivable from related parties 12 Current income tax Other accounts receivable 13 Other accounts payable 21 Inventories 14 Other provisions 22 Prepaid expenses Total current liabilities Non-current liabilities Non-current assets classified as held for sale Other financial liabilities 18 Long-term bonds 19 - Total current assets Long-term trade accounts payable 20 - Other long-term accounts payable 21 Non-current assets Long-term accounts payable to related parties 12 - Long-term trade accounts receivable 10 Other provisions 22 Long-term unbilled work in progress 11 Derivative financial instruments Prepaid expenses Deferred income tax liabilities 24 Other long-term accounts receivable 13 Total non-current liabilities Available-for-sale financial assets 9 Total liabilities Investments in associates and joint ventures 15 Investment property Equity 23 Property, plant and equipment 16 Capital Intangible assets 17 Other capital reserves Deferred income tax asset 24 Voluntary reserve - Total non-current assets Share premium Other reserves ) ) Retained earnings Equity attributable to controlling interest in the Company Non-controlling interest Total equity Total assets Total liabilities and equity The accompanying notes on pages 8 to 109 are an integral part of the consolidated financial statements. - 3 - (Free translation from the original in Spanish) (All amounts are expressed in thousands of S/ unless otherwise stated) GRAÑA Y MONTERO S.A.A. AND SUBSIDIARIES CONSOLIDATED INCOME STATEMENT For the year ended December 31, Note Revenues from construction activities Revenues from services provided Revenue from real estate and sale of goods Cost of construction activities ) ) ) Cost of services provided ) ) ) Cost of real estate and goods sold ) ) ) 26 ) ) ) Gross profit Administrative expenses 26 ) ) ) Other income and expenses 28 Profit /(loss) from the sale of investments 15 - 5a - ) Operating profit Financial expenses 27 ) ) ) Financial income 27 Share of the profit or loss in associates and joint ventures under the equity method of accounting 15 Profit before income tax Income tax 29 ) ) ) Profit for the year Profit attributable to: Owners of the Company Non-controlling interest Basic and Diluted earnings per share from continuing operations attributable to owners of the Company during the year 34 The accompanying notes on pages 8 to 109 are an integral part of the consolidated financial statements. - 4 - (Free translation from the original in Spanish) (All amounts are expressed in thousands of S/ unless otherwise stated) GRAÑA Y MONTERO S.A.A. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME For the year ended December 31, Note Profit for the year Other comprehensive income: Items that will not be reclassified to profit or loss Remeasurement of actuarial gains and losses, net of tax 30 ) ) ) Items that may be subsequentlyreclassified to profit or loss Cash flow hedge, net of tax 30 Foreign currency translation adjustment, net of tax ) ) ) Change in value of available-for-sale financial assets, net of tax 9 Exchange difference from net investment in a foreign operation, net of tax 30 - ) Other comprenhensive income for the year, net of tax ) ) Total comprehensive income for the year Comprehensive income attributable to: Owners ofthe Company Non-controlling interest The accompanying notes on pages 8 to 109 are an integral part of the consolidated financial statements. - 5 - (Free translation from the original in Spanish) (All amounts are expressed in thousands of S/ unless otherwise stated) GRAÑA Y MONTERO S.A.A. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY FOR THE YEARS ENDED DECENBER 31, 2013, 2 Attributable to the controlling interests of the Company Other Number of Issued capital Voluntary Share Other Retained Non-controlling shares in capital reserves reserves premium reserves earnings Total interest Total In thousands Balances as of January 1, 2013 - ) Profit for the year - Cash flow hedge - Adjustment for actuarial gains and losses - ) Foreign currency translation adjustment - ) - ) ) ) Change in value of available-for-sale financial assets - Comprehensive income of the year - Transactions with shareholders: - Transfer to legal reserve - ) - Dividend distribution (Note 33 and 35 g) - ) - Issuance of shares (Note 23 c) - Contributions of non-controlling shareholders (Note 35 d) - Additional acquisition of non-controlling (Note 35 a) - ) - - ) ) ) - Deconsolidation of former subsidiaries (Note 35 e) - ) ) - Purchase of subsidiaries (Note 32 c) - Total transactions with shareholders - - ) ) Balances as of December 31, 2013 - Balances as of January 1, 2014 - Profit for the year - Cash flow hedge - 28 Adjustment for actuarial gains and losses - ) Foreign currency translation adjustment - ) - ) ) ) Change in value of available-for-sale financial assets - Exchange difference from net investment in a foreign operation - ) - ) ) ) Comprehensive income of the year - ) Transactions with shareholders: - Transfer to legal reserve - ) - Dividend distribution (Note 33 and 35 g) - ) - Contributions of non-controlling shareholders (Note 35 d) - Additional acquisition of non-controlling (Note 35 a) - ) - - ) ) ) - Sale to non-controlling interest in GyM Chile Spa (Note 35 b) - Deconsolidation of subsidiaries (Note 35 e) - Put option liability from acquisition of non-controlling (Note 21) - ) - Purchase of subsidiaries (Note 32 a) - Total transactions with shareholders - - - ) Balances as of December 31, 2014 - ) Balances as of January 1, 2015 - ) Profit for the year - Cash flow hedge - 36 Adjustment for actuarial gains and losses - ) Foreign currency translation adjustment - ) - ) ) ) Change in value of available-for-sale financial assets - Exchange difference from net investment in a foreign operation - ) - ) ) ) Comprehensive income for the year - ) Transactions with shareholders: - Transfer to legal reserve - ) - Dividend distribution (Note 33 and 35 f) - ) - Contributions of non-controlling shareholders (Note 35 d) - Additional acquisition of non-controlling (Note 35 a) - ) - - ) ) ) - Sale to non-controlling interest (Nota 35 b) - ) - - ) Total transactions with shareholders - - - ) - ) ) ) Balances at December 31, 2015 ) The accompanying notes on pages 8 to 109 are an integral part of the consolidated financial statements. - 6 - (Free translation from the original in Spanish) (All amounts are expressed in thousands of S/ unless otherwise stated) GRAÑA Y MONTERO S.A.A. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CASH FLOWS For the year ended December 31 Note OPERATING ACTIVITIES Profit before income tax Adjustments toprofit not affecting cash flows from operating activities: Depreciation 16 Amortization of other assets 17 Impairment of inventory 62 17 Impairment of accounts receivable and other accounts receivable 71 Impairment of property, plant and equipment - Impairment of other assets - Recovery of impairment of inventory - ) - Change in the fair value of a financial asset through profit or loss - - ) Change in the fair value of the liability for put option 21 - - ) Provisions 22 Dividends income from available-for-sale financial assets 28 ) ) ) Financial expenses, net Share in the profits of associates and joint ventures under the equity method 15 a-b ) ) ) Reversal of provisions 28 ) ) ) Derecognition of investments 15 - - Profit on sale of property, plant and equipment 16 ) ) ) Profit on sale of investments in associates 15 a ) - - Loss on sale of a financial asset through profit or loss - - Loss on sale of non-current asset held for sale - - Loss on sale of investments in subsidiaries - - Net variations in assets and liabilities: Decrease in trade accounts receivable and unbilled work in progress ) ) ) (Decrease) increase in other accounts receivable ) ) Decrease in other accounts receivable from related parties ) ) ) Decrease in inventories ) ) ) Increase (decrease) in prepaid expenses and other assets ) ) Increase in trade accounts payables Decrease inother accounts payable ) ) ) Increase (decrease) in other accounts payable to related parties ) Decrease in other provisions ) ) ) Sale of a financial asset through profit or loss - - Payments for purchases of intangibles - Concessions ) ) ) Interest paid ) ) ) Income tax paid ) ) ) Net cash applied to operating activities ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES Sale of investment in associates - - Sale of investment in subsidiary - - 26 Sale of property, plant and equipment Sale of non-current assets held for sale - - Return of contributions - - Interest received Dividends received 15 - 28 Payment for purchase of a non-current asset held for sale - - ) Payment for purchase of available-for-sale financial assets ) - - Payments for purchase of property, plant and equipment ) ) ) Payment for purchae of investment property ) ) ) Payment for purchase of intangibles ) ) ) Payment for purchase and contributions to associates and joint ventures 15 -a,b - ) ) Direct cash outflows for acquisition of subsidiaries 32 ) ) - Net cash applied to investing activities ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES Loans received Bonds issued - - Payment of loans received ) ) ) Payment of issued bonds - - ) Payment of bond issuance costs - - ) Dividends paid to owners of the parent ) ) ) Dividends paid to non-controlling interest ) ) ) Cash received from non-controlling shareholders 35-d Acquisition of interest in a subsidiary of non-controlling shareholders 35-a ) ) ) Sale of interest in a subsidiary of non-controlling shareholders 35-b - Issuance of shares, net of related expenses - - Net cashprovided by financing activities Net incresase(decrease) in cash ) ) Cash and cash equivalents at the beginning of the year Cash and cash equivalents at the end of the year NON-CASH TRANSACTIONS: Debt capitalization - - Acquisition of assets through finance leases Adjustment for deconsolidation of subsidiaries ) Change in fair value of available-for-sale financial assets Accounts payable - acquisition of Morelco - - Liability for put option on the acquisition of non-controlling interest - - Establishment of joint operation - Panorama Plaza de negocios (net assets) - - The accompanying notes on pages 8 to 109 are an integral part of the consolidated financial statements. - 7 - (All amounts expressed in thousands of S/ unless otherwise stated) GRAÑA Y MONTERO S.A.A. AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2013, 2 1 GENERAL INFORMATION a) Incorporation and operations - Graña y Montero S.A.A. (hereinafter indistinctly the Company or the Parent) was established in Peru on August 12, 1996 as a result of the equity spin-off of Inversiones GyM S.A. (formerly Graña y Montero S.A.). The Company’s legal address is Av. Paseo de la República 4675, Surquillo Lima, Peru and it is listed on the Lima Stock Exchange and the New York Stock Exchange (NYSE). The Company is the parent company of the Graña y Montero Group (hereinafter the Group) and it is mainly engaged in holding the investments in the different companies of the Group. Additionally, the Company provides services of general management, financial management, commercial management, legal advisory and human resources management to the Group´s companies; it is also engaged in the leasing of offices to the Group’s companies. The Group is a conglomerate of companies with operations including different business activities, of which the most significant are engineering and construction, infrastructure (public concession ownership and operation), real estate businesses and services. See details of operating segments in Note 6. b) Issuance of new common shares - At the Board of Shareholders’ General Meeting held on March 26, 2013, and the subsequent Board of Directors’ meetings held on May 30, July 23 and August 22, 2013, shareholders agreed to the issuance of common shares through a public offering of American Depositary Shares (ADS) registered with the Securities and Exchange Commission (SEC) and the New York Stock Exchange (NYSE). As a consequence in July and August 2013, the Company issued 101,769,600 new common shares, equivalent to 20,353,920 ADS in two tranches, with a unit price of US$21.13, resulting total proceeds of US$430,078, equivalent to S/1,195,793 before issuance related costs. The total outstanding common shares as of the date of the financial statements are 660,053,790 shares listed in the Lima Stock Exchange, from that 253,635,480 shares are represented in ADS in the NYSE. The additional share capital obtained by this transaction in comparison with the nominal value of the shares amounted to S/1,055,488 (net of commissions, other related costs and tax effects for that amounted to S/38,535) recorded as share premium in the consolidated statement of financial position (Note 23). c) Authorization for issue of the financial statements - The consolidated financial statements for the year ended December 31, 2015 have been prepared and authorized by Management and Board of Directors on January 29, 2016, which will submit them for consideration and approval in the Annual Shareholders’ Meeting to be held within the term established by Peruvian law. Management expects that the financial statements as of December 31, 2015 will be approved with no changes. - 8 - (All amounts expressed in thousands of S/ unless otherwise stated) 2 SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The principal accounting policies applied in the preparation of these consolidated financial statements are set out below. These policies have been consistently applied to all the years presented, unless otherwise stated. Basis of preparation - The consolidated financial statements of the Company have been prepared in accordance with International Financial Reporting Standards (IFRS) and interpretations issued by the IFRS Interpretations Committee (IFRIC) applicable to companies reporting under IFRS. The financial statements comply with IFRS as issued by the IASB. The consolidated financial statements have been prepared under the historical cost convention, except for derivative financial instruments, financial assets at fair value through profit and loss, available-for-sale financial assets measured at fair value and liabilities for a put option and pension plans that are measured at fair value. The financial statements are presented in thousands of Peruvian Soles, unless otherwise stated. The preparation of the consolidated financial statements in conformity with IFRS requires the use of certain critical accounting estimates. It also requires Management to exercise its judgment in the process of applying the Group’s accounting policies. The areas involving a higher degree of judgment or complexity, or areas where assumptions and estimates are significant to the consolidated financial statements are disclosed in Note 4. Consolidation of financial statements - a) Subsidiaries - Subsidiaries are all entities over which the Group has control. The Group controls an entity when the group is exposed to, or has rights to, variable returns from its involvement with the entity and has the ability to affect those returns through its power over the entity. Subsidiaries are fully consolidated from the date on which control is transferred to the Group. They are deconsolidated from the date that control ceases. The Group applies the acquisition method to account for business combinations. The consideration transferred for the acquisition of a subsidiary is the fair value of the assets transferred, the liabilities assumed to the former owners of the acquiree and the equity instruments issued by the Group. The consideration transferred includes the fair value of any asset or liability resulting from a contingent consideration arrangement in favor of the selling party. Identifiable assets acquired,liabilities and contingent liabilities assumed in a business combination are measured initially at their fair values at the acquisition date. The Group assesses the measurement of any non-controlling interest in the acquiree on an acquisition-by-acquisition basis, either at fair value or at the non-controlling interest’s proportionate share of the recognized amounts of the acquirer’s identifiable net assets or the fair value of the shares held by non-controlling shareholders. At December 31, 2015 and 2014 the measurement of the non-controlling interest in the Group´s acquisitions, was made at the non-controlling interest´s proportionate share of the recognized amounts of the acquiree´s identifiable net assets. Acquisition-related costs are expensed as incurred. If the business combination is achieved in stages, the carrying amount of the acquirer’s previously held equity interest in the acquiree is re-measured to fair value at the acquisition date; any gains or losses arising from such re-measurement are recognized in profit or loss. - 9 - (All amounts expressed in thousands of S/ unless otherwise stated) Any contingent consideration assumed by the Group with the selling party is recognized at fair value at the acquisition date. Subsequent changes to the fair value of the contingent consideration is recognized in accordance with IAS 39 either in profit or loss. Goodwill is initially measured as the excess of the acquisition cost, the fair value at the acquisition date of any interest previously acquired plus the fair value of the non-controlling interest, over the net identifiable assets acquired and liabilities and contingent liabilities assumed. If the acquisition cost is less than the fair value of the net assets of the subsidiary acquired, the difference is recognized in profit or loss as a bargain purchase at the time of acquisition. For consolidating subsidiaries, balances, income and expenses from transactions between Group companies are eliminated. Profits and losses resulting from inter-company transactions that are recognized as assets are also eliminated. If required, accounting policies of subsidiaries are changed where necessary to ensure consistency with the policies adopted by the Group. b) Changes in ownership interests in subsidiaries without change of control - Transactions with non-controlling interests that do not result in loss of control are accounted for as equity transactions, that is, as transactions with the owners in their capacity as owners. The difference between fair value of any consideration paid and the relevant share acquired of the carrying value of net assets of the subsidiary is recorded in equity. Gains or losses on disposals to non-controlling interest, are also recorded in equity at the time of disposal. c) Disposal of subsidiaries - When the Group ceases to have control over a subsidiary any retained interest in the entity is re-measured to its fair value at the date when control is lost, with the change in carrying amount recognized in profit or loss at such date. The fair value is the initial carrying amount for the purposes of subsequently accounting for the retained interest as an associate, joint venture or financial asset. In addition, any amounts previously recognized in other comprehensive income in respect of that entity are accounted for as if the Group had directly disposed of the related assets or liabilities. This may mean that the amount previously recognized in other comprehensive income is reclassified to profit or loss. d) Joint arrangements - Contracts in which the Group and one or more of the contracting parties have joint control on the relevant joint activities are called joint arrangements. Investments in joint arrangements are classified as either joint operations or joint ventures depending on the contractual rights and obligations of each investor. The Group has assessed the nature of its joint arrangements and determined them to have both joint ventures, as well as joint operations. Joint ventures are accounted for using the equity method. Under the equity method of accounting, interests in joint ventures are initially recognized at cost and adjusted thereafter to recognize the Group’s share of the post-acquisition profits or losses and movements in other comprehensive income. When the Group’s share of losses in a joint venture equals or exceeds its interests in the joint ventures (which includes any long-term interests that, in substance, form part of the group’s net investment in the joint ventures), the Group does not recognize further losses, unless it has incurred obligations or made payments on behalf of the joint ventures. The Group investment includes identified goodwill in its acquisition. - 10 - (All amounts expressed in thousands of S/ unless otherwise stated) Unrealized gains on transactions between the Group and its joint ventures are eliminated to the extent of the Group’s interest in the joint ventures. Unrealized losses are also eliminated unless the transaction provides evidence of an impairment of the asset transferred. Accounting policies of the joint ventures have been changed where necessary to ensure consistency with the policies adopted by the Group. The Group assesses on an annual basis whether there is any objective evidence that the investment in the joint ventures and associate is impaired. If this is the case, the Group calculates the amount of impairment as the difference between the recoverable amount of the associate and its carrying value and recognizes the impairment loss in ‘share of profit or loss in associates and joint ventures under the equity method of accounting’ in the income statement. Joint operation is a joint arrangement whereby the parties that have joint control of the arrangement, have rights to the assets, and obligations for the liabilities, relating to the arrangement. Each party recognizes its assets, liabilities, revenue and expenses and its share of any asset and liability jointly held and of any revenue or expense arisen from the joint operation. e) Associates - Associates are all entities over which the Group has significant influence but not control, generally accompanying a holding of between 20% and 50% of the voting rights. Investments in associates are accounted for using the equity method of accounting (see above section d). If ownership interest in an associate is reduced but significant influence is retained, only a proportionate share of the amounts previously recognized in other comprehensive income is reclassified to profit or loss, where appropriate. The Group’s share of post-acquisition profit or loss is recognized in profit or loss, and its share of post-acquisition movements in profit or loss is recognized in other comprehensive income with a corresponding adjustment to the cost of the investment. When the Group’s share of losses in an associate equals or exceeds its interest in the associate, including any other unsecured receivables, the Group does not recognize further losses, unless it has incurred legal or assumed obligations or made payments on behalf of the associate. Profits and losses resulting from upstream and downstream transactions between the Group and its associates are recognized in the Group’s financial statements only to the extent of unrelated investor’s interests in the associates. Unrealized losses are eliminated unless the transaction provides evidence of an impairment of the asset transferred. Accounting policies of associates are changed where necessary to ensure consistency with the policies adopted by the Group. Dilution gains and losses arising in investments in associates are recognized in profit or loss. Impairment losses are measured and recorded in accordance with section d) above. Segment reporting - Operating segments are reported in a manner consistent with the internal reporting provided to the chief operating decision-maker of the Group. If an entity changes the structure of its internal organization in a manner that causes the composition of its reportable segments to change, the Group restates the information for earlier periods unless the information is not available. - 11 - (All amounts expressed in thousands of S/ unless otherwise stated) Foreign currency translation - a) Functional and presentation currency - Items included in the financial statements of each of the Group’s entities are measured using the currency of the primary economic environment in which each entity operates (the functional currency). The consolidated financial statements are presented in Peruvian Soles, which is the Company’s functional currency and the Group’s presentation currency. All subsidiaries, joint arrangements and associates use the Peruvian Sol as their functional currency, except for foreign entities, for which the functional currency is the currency of the country in which they operate. b) Transactions and balances - Foreign currency transactions are translated into the functional currency using the exchange rates prevailing at the date of the transactions or valuation when items are re-measured. Foreign exchange gains and losses resulting from the settlement of such transactions and from the changes at year-end exchange rates of monetary assets and liabilities denominated in foreign currencies are recognized in the income statement, except when deferred in equity as qualifying cash flow hedges. Foreign exchange gains and losses of all monetary items are presented in the income statement within financial expenses and financial income. c) Group companies - The results and financial position of all the Group entities (none of which has the currency of a hyper-inflationary economy) that have a functional currency different from the presentation currency of the Group are translated into the presentation currency as follows: i) assets and liabilities for each statement of the financial position presented are translated using the closing rate at the date of the statement of financial position; ii) income and expenses for each income statement are translated at the average exchange rate (unless this average is not a reasonable approximation of the cumulative effect of the rates prevailing on the transaction dates, in which case income and expenses are translated using the rate on the date of the transaction); iii) capital is translated by using the historical exchange rate for each capital contribution made; and iv) all resulting exchange differences are recognized as separate components in other comprehensive income. Goodwill and fair value adjustments arising because of the acquisition of a foreign entity are treated as assets and liabilities of the foreign entity and are translated at the closing exchange rate. Exchange differences arising are recognized in other comprehensive income. Exchange differences arising on loans from the Parent to its subsidiaries in foreign currencies are recognized in the separate financial statements of the Parent and individual financial statements of the subsidiaries. In the consolidated financial statements, such exchange differences are recognized in other comprehensive income and are subsequently re-classified in the income statement on the disposal of the subsidiary or debt repayment; to the extent such loans qualifying as part of the “net investment of the foreign operation”. - 12 - (All amounts expressed in thousands of S/ unless otherwise stated) Public services concession agreements - Concession agreements signed between the Group and the Peruvian Government entitles the Group, as a Concessionaire, to assume obligations for the construction or improvement of infrastructure and which qualify as public service concessions as defined by IFRIC 12, “Service Concession Arrangements”. The consideration to be received from the Government for the services of constructing or improving public infrastructure is recognized as a financial asset or as an intangible asset (bifurcated), as set forth below. Under these agreements (the grantor), the government controls and regulates services provided by the Group with the infrastructure and dictates to whom it must provide them and at what price. The concession agreement establishes the obligation for the Group to return the infrastructure to the grantor at the end of the concession period or when there is an expiration event. This feature gives the grantor control of the risks and rewards of the residual value of the assets at the end of the concession period. For this reason, the Group will not recognize the infrastructure as part of its property, plant and equipment. The Group manages three types of concessions which accounting recognition is as follows: a) Recognizes a financial asset to the extent that it has a contractual right to receive cash or another financial assets either because the Government secures the payment of specified or determinable amounts or because the Government will cover any difference arising from the amounts actually received from public service users in relation with the specified or determinable amounts. These financial assets are recognized initially at fair value and subsequently at amortized cost (the financial model). b) Recognizes an intangible asset to the extent that the service agreement grants the Group a contractual right to charge users of the public service. The resulting intangible asset is measured at cost and is amortized as described in Note 2.15 (intangible asset model). c) Recognizes a financial asset and an intangible asset when the Group recovers its investment partially by a financial asset and partially by an intangible asset (the bifurcated model). Cash and cash equivalents - In the consolidated statement of cash flows, cash and cash equivalents include cash on hand, on-demand bank deposits, other highly liquid investments with original maturities of three months or less and bank overdrafts. In the consolidated financial statements, bank overdrafts are included in the balance of financial obligations as current liabilities in the statement of financial position. Financial assets - Classification - The Group classifies its financial assets in the following categories: financial assets at fair value through profit or loss, financial assets held-to-maturity, loans and account receivables and financial assets available for sale. The classification depends on the purpose for which the financial assets were acquired. Management determines the classification of its financial assets at initial recognition. As of the date of the financial statements, the Group has classified its financial assets in the following three categories: - 13 - (All amounts expressed in thousands of S/ unless otherwise stated) a) Financial assets at fair value through profit or loss - Financial assets at fair value through profit or loss are non-derivatives that are designated by the Group as at fair value upon initial recognition and are held-for-trading. They are included in current assets. The changes in their fair value are recognized in profit or loss in item “Other income and expenses, net” in the income statement. b) Loans and accounts receivable - Loans and receivables are non-derivative financial assets with fixed or determinable payments that are not quoted in an active market. They are included in current assets, except for those which maturity is greater than 12 months after the statement of financial position. These are classified as non-current assets. The Group’s loans and receivables comprise ‘trade accounts receivables’, ‘accounts receivable from related parties’, ‘other accounts receivable’, ‘unbilled work in progress’ and ‘cash and cash equivalents’. c) Available-for-sale financial assets - Available-for-sale financial assets are non-derivatives that are either designated in this category or not classified in any of the other categories. They are included in non-current assets unless Management intends to dispose of them within 12 months of the date of the statement of financial position. Recognition and measurement - Regular purchases and sales of financial assets are recognized on the trade-date, the date on which the Group commits to purchase or sell the asset. Investments are initially recognized at fair value plus transaction costs for all financial assets not carried at fair value through profit or loss. Financial assets are derecognized when the rights to receive cash flows from the investments have expired or have been transferred and the Group has transferred substantially all risks and rewards of ownership. Available-for-sale financial assets are subsequently carried at fair value. Loans and receivables are subsequently carried at amortized cost using the effective interest method. Gains or losses arising from changes in the fair value of the ‘financial assets at fair value through profit or loss’ category are presented in profit or loss within ‘Other income and expenses, net’ in the period in which they arise. Dividend income from financial assets at fair value through profit or loss is recognized in the income statement as part of other income when the group’s right to receive payments is established. Changes in the fair value of monetary securities classified as available for sale are recognized in other comprehensive income. When a financial asset classified as available for sale is sold or impaired, the accumulated fair value adjustments recognized in equity are reclassified to profit or loss. Dividends on available-for-sale equity instruments are recognized in the income statement as part of “other income and expenses, net” when the Group’s right to receive payments is established. Impairment of financial assets - a) Assets carried at amortized cost - The Group assesses at the end of each reporting period whether there is objective evidence that a financial asset or a group of financial assets is impaired. If a financial asset or a group of financial assets is impaired, the impairment losses are incurred only if there is objective evidence of impairment as a result of one or more events that occurred after the initial recognition of the asset (a ‘loss event’) and that loss event (or events) has an impact on the estimated future cash flows of the financial asset or group of financial assets that can be reliably estimated. - 14 - (All amounts expressed in thousands of S/ unless otherwise stated) Evidence of impairment may include indications that the debtors or a group of debtors is experiencing significant financial difficulty, default or delinquency in interest or principal payments, the probability that they will enter bankruptcy or other financial reorganization, and where observable data indicate that there is a measurable decrease in the estimated future cash flows, such as changes in arrears or economic conditions that correlate with defaults. For the loans and receivables category, the amount of the loss is measured as the difference between the asset’s carrying amount and the present value of estimated future cash flows (excluding future credit losses that have not been incurred) discounted at the financial asset’s original effective interest rate. The carrying amount of the asset is reduced and the amount of the loss is recognized in the statement of comprehensive income. If a loan or an account receivable has a variable interest rate, the discount rate for measuring any impairment loss is the current effective interest rate determined under the contract. As a practical expedient, the Group may measure impairment on the basis of an instrument’s fair value using an observable market price. If, in a subsequent period, the amount of the impairment loss decreases and the decrease can be related objectively to an event occurring after the impairment was recognized (such as an improvement in the debtor’s credit rating), the reversal of the previously recognized impairment loss is recognized in the income statement. b) Assets classified as available-for-sale - The Group assesses at the end of each reporting period whether there is objective evidence that a financial asset or a group of financial assets classified and available for sale is impaired. For debt securities, if any such evidence exist the cumulative loss – measured as the difference between the acquisition cost and the current fair value, less any impairment loss on that financial asset previously recognized in profit or loss – is removed from equity and recognized in profit or loss. If, in a subsequent period, the fair value of a debt instrument classified as available for sale increases and the increase can be objectively related to an event occurring after the impairment loss was recognized in profit or loss, the impairment loss is reversed through the income statement. For equity investments, a significant or prolonged decline in the fair value of the security below its cost is also evidence that the assets are impaired. If any such evidence exists for available-for-sale financial assets, the cumulative loss - measured as the difference between the acquisition cost and the current fair value, less any impairment loss on that financial asset previously recognized in profit or loss - is removed from equity and recognized in profit or loss. Impairment losses recognized in the income statement on equity instruments are not reversed through the income statement. Derivative financial instruments and hedging activities - Derivatives are initially recognized at fair value on the date a derivative contract is entered into and are subsequently re-measured at their fair value. The method of recognizing the resulting gain or loss depends on whether the derivative is designated as a hedging instrument, and if so, the nature of the item being hedged. The Group designates certain derivatives as hedges of a particular risk associated with a recognized asset or liability (fair value hedge) or a highly probable forecast transaction (cash flow hedge). The Group documents, at the inception of the transaction, the relationship between hedging instruments and hedged items, as well as its risk management objectives and strategy for undertaking various hedging transactions. The Group also documents its assessment, both at hedge inception and on an ongoing basis, of whether the derivatives that are used in hedging transactions are highly effective in offsetting changes in fair values or cash flows of hedged items. - 15 - (All amounts expressed in thousands of S/ unless otherwise stated) The fair values of various derivative instruments used for hedging purposes and changes in the account reserves for hedging in equity are disclosed in Note 7. The full fair value of a hedging derivative is classified as a non-current asset or liability when the remaining maturity period of the hedged item is more than 12 months and as a current asset or liability when the remaining maturity period of the hedged item is less than 12 months. Trading derivatives are classified as a current asset or liability. Cash flow hedge - The effective portion of changes in the fair value of derivatives that are designated and qualify as fair value hedges is recognized as other comprehensive income. The gain or loss relating to the ineffective portion is recognized immediately in the income statement. Amounts accumulated in equity are reclassified to profit or loss in the periods when the hedged item affects profit or loss (for example, when the forecasted sale that is hedged takes place). The gain or loss relating to the effective portion of interest rate swaps hedging variable rate borrowings is recognized in the income statement as ‘Financial income or expenses’. However, when the forecasted transaction that is hedged results in the recognition of a non-financial asset (for example, inventory or fixed assets), the gains or losses previously deferred in equity are transferred from equity and are included in the initial measurement of the cost of the non-financial asset. The deferred amounts are ultimately recognized in cost of goods sold in the case of inventory or in depreciation in the case of fixed assets. When a hedging instrument expires or is sold, or when a hedge no longer meets the criteria for hedge accounting, any cumulative gain or loss existing in equity at that time remains in equity and is recognized when the forecasted transaction is ultimately recognized in the income statement. When a forecasted transaction is no longer expected to occur, the cumulative gain or loss that was reported in equity is immediately transferred to the income statement within ‘other (losses) gains- net’. Trade receivables - Trade receivables are amounts due from customers for goods or services sold by the Company’s subsidiaries. If collection is expected in one year or less, they are classified as current assets. If not, they are presented as non-current assets. Trade receivables are recognized initially at fair value and subsequently measured at amortized cost using the effective interest method, less any provision for impairment, except for receivables of less than one year that are stated at nominal amount which is similar to their fair values since they are short term. Unbilled work in progress - Unbilled work in progress comprises the estimation made by the Management of the Engineering and Construction segment related to the unbilled rights receivable for services rendered and not yet approved by the client (valuation based on the percentage of completion). It also includes the balance of work in progress costs incurred that relates to future activities of the construction contracts (see Note 2.25 for detail on Revenue from construction activities) Inventories - Inventory mainly includes land, work in progress and finished properties which is assigned to the real- estate activity. It also includes material used in the construction activity. Goods and supplies correspond to goods that the Group trades as part of its IT segment. Materials and supplies used in construction activities and IT equipment are determined under the weighted average cost method. - 16 - (All amounts expressed in thousands of S/ unless otherwise stated) Land intended to carry out real estate projects is recognized at acquisition cost. Work in progress and finished properties comprise design costs, material, labor costs, (directly attributable to the acquisition, construction and production of qualified assets), other indirect costs and general expenses related to the construction and do not include exchange differences. Net realizable value is the estimated selling price in the ordinary course of business, less applicable variable selling expenses. The Company reviews annually whether inventories have been impaired identifying three groups of inventories to measure their net realizable value: i) the first group consists of land bought for future real estate projects: these are compared to their net appraisal value; if the acquisition value is higher, a provision of impairment is made; ii) the second group consists of land under construction, impairment is measured based on cost projections; if these costs are higher than selling prices of each real estate unit, a provision is made for impairment: and iii) the third group comprises completed real estate units; these inventory items are compared to the selling prices less selling expenses; if these selling expenses are higher, a provision for impairment is made. For the reductions in the carrying amount of these inventories to their net realizable value, a provision is made for impairment of inventories with a charge to profit or loss for the year in which those reductions occur. Materials and other supplies are not written down below cost if the finished products in which they will be incorporated are expected to generate margin. When a decline in the price of materials indicates that the cost of the finished products exceeds net their realizable value, the materials are written down to their replacement cost. Investment properties - Investment properties are shown at cost less accumulated depreciation and impairment losses, if any. Subsequent costs attributable to investment properties are capitalized only if it is probable that future economic benefits will flow to the Company and the cost of these assets can be measured reliably; if not, they are recognized as expenses when incurred. Repair and maintenance expenses are recognized in profit and loss when they are incurred. A property’s carrying amount is written down immediately to its recoverable amount if the property’s carrying amount is greater than its estimated recoverable amount. The cost and accumulated depreciation on disposals are eliminated from the respective accounts and the resulting gain or loss is recognized in profit or loss for the period. The depreciation of this asset is calculated under the straight-line method at a rate that is considered sufficient to absorb the property’s cost over its estimated useful life and considering its significant components with substantially different useful lives (each component is treated separately for depreciation purposes and depreciated over its individual useful life). The estimated useful life of investments properties fluctuate between 5 and 50 years. The Group maintains only one investment property, a Shopping Mall owned by the subsidiary Viva GyM S.A. Its fair value amounted to US$16.7 million at December 31, 2015 (US$19 million at December 31, 2014). The stores in this mall are leased to third parties under operating leases. Property, plant and equipment - Property, plant and equipment are stated at historical cost less depreciation. Historical cost includes expenditure that is directly attributable to the acquisition of these items. Subsequent costs are included in the asset’s carrying amount or are recognized as a separate asset, as appropriate, only when it is probable that future economic benefits associated with the item will flow to the Group and the cost of the item can be measured reliably. The carrying amount of the replaced asset is derecognized. All other repairs and maintenance are charged to the income statement during the financial period in which they are incurred. - 17 - (All amounts expressed in thousands of S/ unless otherwise stated) Assets in the construction stage are capitalized as a separate component. At their completion, the cost of such assets is transferred to their definitive category. Replacement units are major spare parts in which depreciation starts when the units are installed for use within the related asset. Land is not depreciated. Depreciation of machinery and equipment and vehicles recognized as “Major equipment” are depreciated based on their hours of use. Under this method, the total number of work hours that machinery and equipment is capable to produce is estimated and a charge per hour is determined. The depreciation of other assets that do not qualify as “Major equipment” is calculated under the straight-line method to allocate their cost less their residual values over their estimated useful lives, as follows: Years Buildings and facilities Between 3 and 50 Machinery and equipment Between 4 and 10 Vehicles Between 2 and 10 Furniture and fixtures Between 2 and 10 Other equipment Between 2 and 10 The assets’ residual values and useful lives are reviewed, and adjusted as appropriate, at each date of the statement of financial position. An asset’s carrying amount is written-down immediately to its recoverable amount if the asset’s carrying amount is greater than its estimated recoverable amount. Gains and losses on disposals are determined by comparing the proceeds with the carrying amount and are recognized in “Other income and expenses” in the income statement. Non-current assets (or disposal groups) are classified as non-current assets held for sale when its carrying amount is recovered mainly through a sale operation and this sale is considered highly probable. These are estimated through the lowest carrying amount and the fair value amount less sale costs. Intangible assets - a) Goodwill - Goodwill arises on the acquisition of subsidiaries and represents the excess of the consideration transferred, the amount of any non-controlling interest in the acquiree and the acquisition-date fair value of any previous equity interest in the acquiree over the fair value of the identifiable net assets acquired. If the total of consideration transferred, non-controlling interest recognized and previously held interest measured at fair value is less than the fair value of the net assets of the subsidiary acquired, in the case of a bargain purchase, the difference is recognized directly in the income statement. Goodwill acquired in a business combination is allocated to each of the cash-generating units (CGU), or group of CGUs, that is expected to benefit from the synergies of the combination. Each unit or group of units to which the goodwill is allocated represents the lowest level within the entity at which the goodwill is monitored for internal management purposes. Goodwill is monitored at the operating segment level. Goodwill impairment reviews are undertaken annually or more frequently if events or changes in circumstances indicate a potential impairment. The carrying value of goodwill is compared to its recoverable amount, which is the higher of its value in use and its fair value less costs of disposal. Any impairment is recognized immediately as an expense in item “other income and expenses” and is not subsequently reversed. - 18 - (All amounts expressed in thousands of S/ unless otherwise stated) b) Trademarks - Separately acquired trademarks are shown at historical cost. Trademarks acquired in a business combination are recognised at fair value at the acquisition date. Trademarks have an indefinite useful life. c) Concession rights - The intangible asset related to the right to charge users for the services related to service concessions agreements (Note 2.5 and Note 5.b) is initially recorded at the fair value of construction or improvement services. It is amortized under the straight-line method, from the date when toll collection started using the lower of its estimated expected useful life or effective period of the concession agreement. d) Contractual relationships with customers - Contractual relationships with customers are assets resulting from business combinations that were initially recognized at fair value, as determined based on the future cash flows expected from those relationships over an estimated period of time based on the time period those customers will remain as customers of the Group (the estimation of useful life is based on the contract terms which fluctuate between 2 and 5 years). The useful life and the impairment of these assets are individually assessed. e) Cost of development of wells - Costs incurred to prepare the wells to extract the hydrocarbons associated with Block I and Block V, are capitalized as intangible assets. The Company capitalizes the development stage costs associated with preparing the wells for extraction. These costs are amortized based on the useful life of the wells (9 and 10 years for Blocks I and V, respectively), which is less than the overall period of the service contract with Perupetro. f) Internally generated software and development costs - Costs associated with maintaining computer software programs are recognized as an expense as incurred. Development costs that are directly attributable to the design and testing of identifiable and unique software products controlled by the Group are recognized as intangible assets when the following criteria are met: ● it is technically feasible to complete the software product so that it will be available for use; ● management intends to complete the software product and use or sell it; ● there is an ability to use or sell the software product; ● it can be demonstrated how the software product will generate probable future economic benefits; ● adequate technical, financial and other resources to complete the development and to use or sell the software product are available; and ● the expenditure attributable to the software product during its development can be reliably measured. Directly attributable costs, such as development employee costs and an appropriate portion of relevant overhead, are capitalized as part of the software. Other development expenditures that do not meet these recognition criteria are expensed as incurred. Development costs previously recognized as an expense are not recognized as an asset in a subsequent period. Computer software development costs recognized as assets are amortized over their estimated useful lives not exceeding three years. - 19 - (All amounts expressed in thousands of S/ unless otherwise stated) g) Rights of use of land - Rights of use of land are stated at historical cost less amortization and any accumulated impairment losses. The useful life of this asset is based on the agreement signed (60 years) and their effective period may be extended if agreed by the parties. Amortization will begin when it becomes ready for its intended use by Management. Impairment of non-financial assets - Assets that have an indefinite useful life are not subject to amortization and are tested annually for impairment. Assets that are subject to amortization are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount may not be recoverable. An impairment loss is recognized for the amount by which the asset’s carrying amount exceeds its recoverable amount. The recoverable amount is the higher of an asset’s fair value less costs to sell and value in use. For the purposes of assessing impairment, assets are grouped at the lowest levels for which there are separately identifiable cash flows (cash-generating units). Non-financial assets other than goodwill that were adjusted for impairment are reviewed for possible reversal of such impairment at each reporting date. Trade payables - Trade payables are obligations to pay for goods or services that have been acquired in the ordinary course of business. Accounts payable are classified as current liabilities if payment is due within one year or less (or in the normal operating cycle of the business if longer). If not, they are presented as non-current liabilities. Trade payables are recognized initially at fair value and subsequently measured at amortized cost using the effective interest method, except for payables of less than one year that are stated at nominal amount which is similar to their fair values since they are short term. Other financial liabilities - They comprise loans and bonds issued by the Group, which are recognized initially at fair value, net of transaction costs incurred. Borrowings are subsequently carried at amortized cost; any difference between the proceeds (net of transaction costs) and the redemption value is recognized in the income statement over the period of the borrowings using the effective interest method. Fees paid for entering into loan facilities are recognized as transaction costs of the loan to the extent that it is probable that some or all of the facility will be drawn down. In this case, the fee is deferred until the draw-down occurs. Borrowing costs - General and specific borrowing costs directly attributable to acquisitions, construction or development of qualifying assets, which are assets that necessarily take a substantial period of time (over 12 months) to get ready for their intended use or sale, are added to the cost of those assets, until assets are substantially ready for their intended use or sale. The assets in which the Group proceeds to capitalize borrowing costs are intangible assets and inventories (Note 17 and 14). The Company suspends capitalization of a qualifying asset during periods in which active development is interrupted. Investment income earned on the temporary investment of specific borrowings pending their expenditure on qualifying assets is deducted from the borrowing costs eligible for capitalization. All other borrowing costs are recognized in profit or loss in the period in which they are incurred. - 20 - (All amounts expressed in thousands of S/ unless otherwise stated) Current and deferred income tax - The tax expense for the period comprises current and deferred tax. Tax is recognized in the income statement, except to the extent that it relates to items recognized in other comprehensive income or directly in equity. In this case, the tax is also recognized in the statement of comprehensive income or directly in equity, respectively. The current income tax charge is calculated on the basis of the tax laws enacted or substantively enacted at the date of the statement of financial position in the countries where the Company and its subsidiaries operate and generate taxable income. Management periodically evaluates positions taken in tax returns with respect to situations in which applicable tax regulation is subject to interpretation. Management, where appropriate, establishes provisions on the basis of amounts expected to be paid to the tax authorities. Deferred income tax is recognized, using the liability method, on temporary differences arising between the tax bases of assets and liabilities and their carrying amounts in the financial statements. However, deferred tax liabilities are not recognized if they arise from the initial recognition of goodwill; deferred income tax is not accounted for if it arises from initial recognition of an asset or liability in a transaction other than a business combination that at the time of the transaction affects neither accounting nor taxable profit or loss. Deferred income tax is determined using tax rates (and laws) that have been enacted or substantially enacted by the balance sheet date and are expected to apply when the related deferred income tax asset is realized or the deferred income tax liability is settled. Deferred income tax assets are recognized only to the extent that it is probable that future taxable profit will be available against which the temporary differences can be utilized. Deferred income tax is provided on temporary differences arising on investments in subsidiaries and associates, except for deferred income tax liability where the timing of the reversal of the temporary difference is controlled by the Group and it is probable that the temporary difference will not reverse in the foreseeable future. Deferred income tax assets and liabilities are offset when there is a legally enforceable right to offset current tax assets against current tax liabilities and when the deferred income tax assets and liabilities relate to income taxes levied by the same taxation authority. The deferred income tax arising from the temporary differences in investments in subsidiaries, associates and interest in joint-controlled businesses is not recognized as the tax legislation in Chile, Colombia, Panama, Brazil, Bolivia, Guyana, Dominican Republic and Peru does not consider the income from dividends as a taxable item and the Group expects to recover the investment through the dividends rather than their sale. Employee benefits - a) Profit sharing - The Peruvian entities of the Group recognize a liability and an expense for statutory workers’ profit sharing under laws and regulations currently in force. Workers’ profit sharing is equivalent to 5% of the taxable income determined separately by each of the Group’s Peruvian entities, according to the income tax law currently in force. The branch based in the Dominican Republic has a similar profit sharing scheme, which rate is 10% of the taxable income. For the particular case of Chile, workers’ profit sharing is a component of remuneration (equivalent to 4.75% of the minimum annual salarie) rather than a percentage based on profit. In Brazil, Colombia and Guyana no such benefits are paid to workers. In Bolivia workers’ profit sharing is equivalent to a one-month salary and their total amount cannot exceed 25% of profits. - 21 - (All amounts expressed in thousands of S/ unless otherwise stated) b) Bonuses - The Peruvian entities of the Group recognize an expense and the related liability for statutory bonuses based on applicable laws and regulations effective in Peru. Statutory bonuses comprise two additional one-month salaries paid every year in July and December, respectively. According to Chilean legislation, employees receive a fixed amount in September and December. In Brazil, Colombia and Dominican Republic these benefits are not provided to employees. In Brazil, Colombia and Dominican Republic no such benefits are paid to workers. In Bolivia a statutory bonus is paid to workers that equals an additional one-month salary and settled net every December, without deductions per year of service as well as an additional one-month salary, which is dependent on the country growth to be equal or above 4.5%. In Guyana, statutory bonuses are paid once in December (equivalent to a one-month salary) and the second one is prorated on a monthly basis along the year (also equivalent to a one-month salary). c) Severance indemnities - The employees’ severance payments for time of service of the Group’s Peruvian staff comprise their indemnification rights, calculated in accordance with the regulations in force, which have to be credited to the bank accounts designated by workers in May and November each year. The compensation for time of service amounts to an additional one-month’s salary effective at the date of bank deposits. In Colombia, this is 1.11 times the monthly remuneration and in Chile i is 3.8% of the monthly salary. There is no such benefit in Guyana. The Group does not have any additional payment obligation once the annual deposits are made of the amounts workers are entitled to. d) Vacation leave - Annual vacation leave is recognized on an accrual and cumulative basis. Provision for the estimated obligations of annual vacations is recognized at the date of the statement of financial position and it corresponds to one month for Peruvian and Brazilian employees and fifteen days for Chilean, Dominican and Colombian employees per year. In Bolivia vacation leave depends on seniority of a worker and range from fifteen to thirty days. e) Pension plans - The subsidiary CAM has in place a pension plan scheme with its workers. These commitments comprise both defined benefit and defined contribution plans. A defined benefit plan defines an amount of pension benefit that an employee will receive on retirement, usually dependent on one or more factors such as age, years of service and compensation. The liability recognized in the statement of financial position with respect to the defined benefit pension plan is the present value of the defined benefit obligation at the end of the reporting period less the fair value of plan assets. The defined benefit obligation is calculated annually by independent actuaries using the projected unit credit method. The present value of the defined benefit obligation is determined by discounting the estimated future cash outflows using interest rates of high-quality corporate bonds that are denominated in the currency in which the benefits will be paid, and that have terms to maturity approximating to the terms of the related pension obligation. In countries where there is no deep market in such bonds, the market rates on government bonds are used. Remeasurements arising from experience adjustments and changes in actuarial assumptions are charged or credited to equity in other comprehensive income in the period in which they arise. - 22 - (All amounts expressed in thousands of S/ unless otherwise stated) Other provisions - a) General - Provisions are recognized when the Group has a present legal or constructive obligation as a result of past events; it is probable that an outflow of resources will be required to settle the obligation; and the amount has been reliably estimated. Provisions are reviewed at year – end. If the time value of money is significant, provisions are discounted using a pre-tax rate that reflects, when applicable, the specific risks related to the liability. Reversal of the discount due to the passage of time results in the obligation being recognized with a charge to the income statement as a financial expense. Provisions are not recognized for future operating losses. Contingent obligations are disclosed for possible obligations that are not yet determined to be probable. Contingent assets are not recognized and only disclosed if it is probable that future economic benefits will flow to the Company. b) Provision for the closure of production wells - Group entities recognize a provision for the closure of operating units that correspond to the legal obligation to close oil production wells once the production phase has been completed. At the initial date of recognition, the liability that arises from said obligation is measured at cash flow discounted to present value, the same amount is simultaneously charged to the intangible account in the statement of financial position. Subsequently, the liability will increase in each period to reflect the financial cost considered in the initial measurement of the discount, and the capitalized cost is depreciated based on the useful life of the related asset. When a liability is settled, the Group’s entities will recognize any gain or loss that may arise. The fair value changes estimated for the initial obligation and interest rates are recognized as an increase or decrease of the carrying amount of the obligation and related asset, according to IFRIC 1 ‘Changes in Existing Decommissioning, Restoration and Similar Liabilities’; any decrease in the provision, and any decrease of the asset that may exceed the carrying amount of said asset is immediately recognized in the income statement. If the review of the estimated obligation results in the need to increase the provision and, accordingly, increase the carrying amount of the asset, the Group’s entities will also take into consideration if said increase corresponds to an indicator that the asset has been impaired and, if so, impairment tests are carried out, according to the guidelines of IAS 36, “Impairment of assets” (Note 2.16). c) Provision for periodic maintenance - The service concession arrangement of Norvial has maintenance obligations that it must fulfill during the operation phase to maintain the infrastructure to a specific level of service at all times and to restore the infrastructure to a specified level condition before it is handed back to the grantor. The Group recognizes and measures such obligations, except for an upgrade element, in accordance with IAS 37, 'Provisions, contingent assets and liabilities. The Company apply a criteria of maintenance provision based on the use of the infrastructure, so the level of use of the road is the fact that determines the amount of the obligation over the time. Put option arrangement - This liability is measured by the expected cash outflows that would be required if the option is exercised discounted at the date of the financial statements. Subsequently, the financial liability is updated for changes in the expected cash outflows that would be required and the financial component for the passage of time. The effects of this update are recognized in profit or loss. - 23 - (All amounts expressed in thousands of S/ unless otherwise stated) Capital - Common shares are classified as equity. Incremental costs directly attributable to the issue of new shares or options are shown in equity, as a deduction, net of taxes, of the proceeds. Where any Group company purchases the Company’s equity shares (treasury shares), the consideration paid, including any directly attributable incremental costs (net of income taxes) is deducted from equity attributable to the company’s equity holders until the shares are cancelled or reissued. Where such shares are subsequently reissued, any consideration received, net of any directly attributable incremental transaction costs and the related income tax effects is included in equity attributable to the Group’s equity holders. Revenue recognition - Revenue is measured at the fair value of the consideration received or receivable. Revenue is stated net of sales rebates, discounts and value added taxes and after eliminating sales between Group companies. The Group recognizes revenue when the amount of revenue can be reliably measured; when it is probable that future economic benefits will flow to the entity; and when specific criteria have been met for each of the Group’s activities. The Group’s revenue recognition policy is described as follows: i) Revenue from construction activities - Revenues from construction contracts are recognized using the percentage-of-completion of the contract based on the completion of a physical proportion of the contract work considering total costs and revenues estimated at the end of the project, in accordance with IAS 11, Construction Contracts. Under the physical proportion method revenues are determined based on the proportion of actual physical completion compared to the total contract physical construction commitment. When it is probable that the total costs of contract will be above the related revenue, the expected loss will be immediately expensed. When the outcome of a construction contract cannot be estimated reliably, the associated revenue are recognized to the extent costs incurred are recoverable. Revenue is billed once approval is received by the owners of the work in progress. In the statement of financial position the Company shows the net position of each contract as an asset or a liability. A contract is considered an asset when the costs incurred plus recognized earnings less the sum of all the recognized losses and assessments exceed in-process billings; this asset is shown in the statement of financial position as “Unbilled work in progress”; otherwise they are presented as a liability within “Trade payables”. Accounts receivable derived from work services are shown net of the advances received from customers to the extent the related contracts include settlement provisions. A variation is an instruction by the customer for a change in the scope of the work to be performed under the contract. A variation may lead to an increase or a decrease in contract revenue. A variation is included in contract revenue when it is probable that the customer will approve the variation and the amount of revenue arising from the variation; and the amount of revenue can be reliably measured. - 24 - (All amounts expressed in thousands of S/ unless otherwise stated) A claim is an amount that the Group seeks to collect from the customer or third party as reimbursement for costs not included in the contract price. Claims are included in contract revenue only when negotiations have reached an advanced stage such that it is probable that the customer will accept the claim; and the amount that it is probable will be accepted by the customer can be measured reliably. ii) Revenue from engineering, advisory, consulting services and other services - For sales of services, revenue is recognized in the accounting period in which the services are rendered. iii) Sales of real-estate properties - Revenue from sales of real estate properties is recognized in the results of the period when sales occur, that is, when the properties are delivered and the risks and rewards inherent to ownership are transferred to the buyer and the collection of the corresponding receivables is reasonably assured. iv) Revenue from IT services - The sale of computer equipment includes some services to be provided in a subsequent date to the asset sale as installation and maintenance. When sales agreements include multiple elements, the amount of the revenue is attributed to each element based on their related fair values. The fair value of each element is determined based on the market price prevailing for each element when sold separately. Revenue derived from computer equipment is recognized when the related risks and rewards are transferred to the customer, which occurs upon delivery. Revenue relating to each service element is recognized as a percentage of the total services to be performed during the period of service. v) Interest income - Revenue from interest is recognized on a time-proportion basis, using the effective interest method. vi) Dividend income - Dividend income is recognized when the right to receive payment is established as approved at the General Shareholders’ Meeting. vii) Revenue for concession services - Revenue for concession services is recognized according to its nature. Construction and restoration activities are accounted for applying the percentage-of-completion method as described above and operation and maintenance services in the accounting period when they are provided (see Note 2.5). Construction contract costs - Construction contract costs are recognized as an expense in the period in which they are incurred. Contract costs include all direct costs such as materials, labor, subcontracting costs, manufacturing and supply costs of equipment, start-up costs and indirect costs. Periodically, the Company evaluates the reasonableness of the estimates used in the determination of the percentage-of-completion. If, as a result of this evaluation, there are modifications to the revenue or cost previously estimated, or if the total estimated cost of the project exceeds expected revenues, an adjustment is made in order to reflect the effect in results of the period in which the adjustment or loss is incurred. - 25 - (All amounts expressed in thousands of S/ unless otherwise stated) When the outcome of a construction work cannot be estimated reliably, the revenue of the contract is recognized only up to the amount of the contractual costs incurred and that are likely to be recovered. Changes in contract relating to the work to be performed, lawsuits and payment of incentives are included in the revenue from the contract to the extent that they have been agreed with the client and can be measured reliably. Leases - Leases in which a significant portion of the risks and rewards of ownership are retained by the lessor are classified as operating leases. Payments made under operating leases (net of any incentives received from the lessor) are charged to the profit or loss of the period on a straight-line basis over the period of the lease. The Group’s major operating leases are computer and printing equipment leases and the temporary rent of the facilities in the district of Miraflores. The Group leases certain property, plant and equipment. Leases of property, plant and equipment where the Group has substantially assumed all the risks and rewards of ownership are classified as finance leases. Finance leases are capitalized at the lease’s commencement at the lower of the fair value of the leased property and the present value of the minimum lease payments. Each lease payment is allocated between the liability and finance charges in order to obtain a constant rate on the balance pending payment. The corresponding rental obligations, net of finance charges, are included in other long-term payables. The interest element of the finance cost is charged to the income statement over the lease period so as to produce a constant periodic rate of interest on the remaining balance of the liability for each period. The property, plant and equipment acquired under finance leases are depreciated over the shorter of the useful life of the asset and the lease term. Dividend distribution - Dividend distribution to the Company’s shareholders is recognized as a liability in the financial statements in the period in which the dividends are approved by the Company’s shareholders. Significant non-operating items - Significant non-operating items are separately shown in the financial statements when they are necessary to provide a better understanding of the Group’s financial performance. These material items are income or expenses shown separately due to the significance of their nature or amount. New standards, amendments and interpretations - a) New standards, amendments and interpretations adopted by the Group in 2015 The Company has used for the first time the following IFRS and amendments to IFRS in the preparation of its financial statements for 2015: - IFRS annual improvements for 2010-2012 and 2011-2013 cycles. - Defined Benefit Plans: Employee contributions – amendment to IAS 19, ‘Employee Benefits’. Adoption of annual improvement for the 2010-2012 and 2011-2013 cycles have only required additional minor disclosures. This improvements have not had a significant impact on the current and prior years and they are not likely to affect future periods. - 26 - (All amounts expressed in thousands of S/ unless otherwise stated) b) New standards and amendments and interpretations effective for the financial statements for annual periods beginning on or after January 1, 2016 not yet adopted - - IFRS 9, ‘Financial instruments,’ addresses the classification, measurement and recognition of financial assets and financial liabilities. The complete version of IFRS 9 was issued in July 2015. It replaces the guidance in IAS 39 that relates to the classification and measurement of financial instruments. IFRS 9 retains but simplifies the mixed measurement model and establishes three primary measurement categories for financial assets: amortized cost, fair value through Other Comprehensive Income and fair value through Profit and Loss. The basis of classification depends on the entity’s business model and the contractual cash flow characteristics of the financial asset. Investments in equity instruments are required to be measured at fair value through profit or loss with the irrevocable option at inception to present changes in fair value in Other Comprehensive Income not recycling. There is now a new expected credit losses model that replaces the incurred loss impairment model used in IAS 39. For financial liabilities there were no changes to classification and measurement except for the recognition of changes in own credit risk in other comprehensive income, for liabilities designated at fair value through profit or loss. IFRS 9 relaxes the requirements for hedge effectiveness by replacing the bright line hedge effectiveness tests. It requires an economic relationship between the hedged item and hedging instrument and for the ‘hedged ratio’ to be the same as the one management actually use for risk management purposes. Contemporaneous documentation is still required but is different to that currently prepared under IAS 39. The standard is effective for accounting periods beginning on or after January 1, 2018. Early adoption is permitted. As part of the evaluation of the impact of to this standard, the Group does not expect the changes introduced by the IFRS 9 may have a material impact on the criteria and measurement of financial assets and liabilities that are currently applied by the Group. - IFRS 15, ‘Revenue from contracts with customers’ The standard replaces IAS 18 ‘Revenue’ and IAS 11 ‘Construction contracts’ and related interpretations. The new standard is based on the principle that revenue is recognized when control of a good or service transfers to a customer – so the notion of control replaces the existing notion of risks and rewards. The newly issued standard introduces a five-step process for revenue recognition, as follows: (i) identifying the contract with a customer, (ii) identifying separate performance obligation, (iii) determining the transaction price, (iv) allocate the transaction price to the separate performance obligations and (v) Recognize Revenue When (or as) Performance Obligations Are Satisfied. The application of IFRS 15 may have an effect on the timing and amount of revenue recognition as well as on the business processes, systems and internal controls that may require changes for adequately meeting the new requirements. Entities have the option of a full retrospective application and a retrospective application with additional disclosures. The standard is effective for annual periods beginning on or after January 1, 2018 and earlier application is permitted. The Group is assessing the impact of IFRS 15 application of which is not expected to have a significant impact on revenue recognition. The Company is considering transition options established for IFRS 15 and the effect on the current contracts signed with the other subsidiaries. - 27 - (All amounts expressed in thousands of S/ unless otherwise stated) - Amendments to IFRS 11, ‘Joint arrangements’. The amendments to IFRS 11 clarify the accounting for the acquisition of an interest in a joint operation where the activities of the operation constitute a business. They require an investor to apply the principles of business combination accounting (NIIF 3) when it acquires an interest in a joint operation that constitutes a business. This includes: (i) measuring identifiable assets and liabilities at fair value, (ii) expensing acquisition-related costs, (iii) recognizing deferred tax, and (iv) recognizing the residual as goodwill, and testing this for impairment annually. Existing interests in the joint operation are not remeasured on acquisition of an additional interest, provided joint control is maintained. The amendments also apply when a joint operation is formed and an existing business is contributed. - IAS 1 “Presentation of financial statements” disclosure initiative. The amendments to IAS 1 Presentation of Financial Statements are made in the context of the IASB’s Disclosure Initiative, which explores how financial statement disclosures can be improved. The amendments provide clarifications on a number of issues, including: (i) Materiality: an entity should not aggregate or disaggregate information in a manner that obscures useful information. Where items are material, sufficient information must be provided to explain the impact on the financial position or performance. (ii) Disaggregation and subtotals: line items specified in IAS 1 may need to be disaggregated where this is relevant to an understanding of the entity’s financial position or performance. There is also new guidance on the use of subtotals. (iii) OCI arising from investments accounted for under the equity method: The amendments require that the share of other comprehensive income arising from investments accounted for under the equity method is grouped based on whether the items will or will not subsequently be reclassified to profit or loss. Each group should then be presented as a single line item in the statement of other comprehensive income. (iv) Notes: confirmation that the notes do not need to be presented in a particular order. - IFRS 16 “Leases” On January 13, 2016, IFRS 16, ‘Leases’ (IFRS 16) was issued replacing the current guidance (IAS 17, ‘Leases’ and IFRIC 4, ‘Determining whether an arrangement contains a lease” and other related standards). IFRS 16 introduces a new definition of a lease and a new accounting model that will have a material impact on lessees. As a result of the new accounting treatment, an entity is required to recognize in the statement of financial position, at the inception of the lease, an asset for the right of use of the leased asset and a liability for the obligations to make future contractual payments. At initial recognition, the asset and liability will be measured at the present value of the minimum lease payment under contract. As a result of this change, a large number of leases classified as “operating leases” under the current standards will be shown on the face of the statement of financial position from the inception of the lease. This new accounting model is applicable to all contracts qualifying as leases, excepted for those contracts with an effective period of less than 12 months (considering in that determination the likelihood of contract extension) and lease contracts of assets that are considered immaterial. The standard applies to annual periods beginning on or after January 1, 2019, with earlier application permitted if IFRS 15, Revenue from Contracts with Customers, is also applied. - 28 - (All amounts expressed in thousands of S/ unless otherwise stated) The Group is currently evaluating the impact these standards may have on the preparation of its financial statements. There are no other IFRSs or IFRIC interpretations that are not yet effective that would be expected to have a material impact on the Group’s financial statements. Reclassifications - The Group has changed its accounting policy for the presentation of interest payments in the Statement of Cash Flows under Operating activities. Until 2014, interest payments were presented under Financing activities; the change in 2015 resulted from Management's assessment that interest payable on obtaining notes and bank borrowings are mainly related and have been used to meet working capital needs for the concession projects signed with the Peruvian Government and other major projects in the Construction segment; accordingly, the change is intended to provide the financial statements users with more relevant and consistent information by presenting interest within cash flows from operating activities considering their nature and main purpose. For comparison purposes the change in accounting policy has been applied to 2013 and 2014 figures. Additionally, due the review of the provisional allocation of the purchase price in business combination transactions some assets and liabilities of 2014 figures were adjusted (note 32-a). 3 FINANCIAL RISK MANAGEMENT Financial risk management is carried out by the Group’s Management. Management oversees the general management of risks in specific areas, such as foreign exchange rate risk, price risk, cash flow and fair value interest rate risk, credit risk, the use of derivative and non-derivative financial instruments and the investment of excess liquidity as well as financial risks, and carries out periodic supervision and monitoring. Financial risk factors The Group’s activities expose it to a variety of financial risks: market risk (including foreign exchange risk, price risk, fair value interest rate risk and cash flow interest rate risk), credit risk and liquidity risk. The Group’s overall risk management program focuses on the unpredictability of financial markets and seeks to minimize potential adverse effects on the Group’s financial performance. The Group uses derivative financial instruments to hedge certain risk exposures in one of its subsidiaries and considers the use of other derivatives in the event that it identifies risks that may generate an adverse effect for the Group in the short and medium-term. a) Market risks - i) Foreign exchange risk - The Group is exposed to exchange rate risk as a result of the transactions carried out locally in foreign currency and due to its operations abroad. As of December 31, 2015 and 2014, this exposure is mainly concentrated in fluctuations of the U.S. dollar, Chilean and Colombian Pesos. The foreign exchange risk of the investments in Brazil, Bolivia, Panama and Dominican Republic are not significant due their level of operations. As of December 31, 2015, the consolidated statement of financial position includes assets and liabilities in foreign currency (mainly in U.S.dollar) equivalent to S/1,659 million and S/2,404 million, respectively (S/1,316 million and S/1,677 million, respectively, as of December 31, 2014) equivalent to US$486.7 million and US$704.5 million respectively (US$455.5 million and US$580 million, respectively as of December, 2014). During 2015, the Peruvian Sol the Chilean and Colombian Pesos have been exposed against the U.S. dollar. The Group’s exchange gains and losses for 2015 amounted to S/427.2 million and S/510.1 million, respectively (S/357.3 million and S/401.6 million, respectively in 2014, and S/431 million and S/501 million, respectively in 2013). - 29 - (All amounts expressed in thousands of S/ unless otherwise stated) If, at December 31, 2015, the Peruvian Sol and the Chilean and Colombian Pesos had strengthened/weakened by 2% against the U.S. dollar, with all variables held constant, the pre-tax profit for the year would have increased/decreased by S/1.7 million (S/0.9 million in 2014 and S/1.4 million in 2013). As of December 31, 2015, the consolidated statement of changes in equity comprises a foreign currency translation adjustment originated by its subsidiaries. Their financial position include assets and liabilities in functional currency equivalent to Ch$85,238 million and Ch$80,378 million, respectively (Ch$109,187 million and Ch$62,163 million, respectively as of December, 2014), Col$265,370 million and Col$309,446 million respectively (Col$189,649 million and Col$149,150 million, respectively as of December, 2014), b$61.4 million and b$92.6 million respectively (b$0.1 million and b$0.2 million, respectively as of December, 2014). At the end of 2015, the Group does not maintain records in reales (R$20.1 million and R$7.1 million respectively, as of December, 2014). The Group´s foreign exchange translation adjustment for 2015 amounted to S/44.6 million (S/20.5 million in 2014 and S/1.1 million in 2013). ii) Price risk - Management considers that the exposure of the Group to the price risk of its investments in mutual funds, bonds and equity securities is low, since the invested amounts are not significant. Any fluctuation in their fair value will not have any significant impact on the balances reported in the consolidated financial statements. iii) Cash flow and fair value interest rate risk - The Group’s interest rate risk mainly arises from its long-term borrowings. Borrowings issued at variable rates expose the Group to cash flow interest rate risk. Borrowings issued at fixed rates expose the Group to fair value interest rate risk. Group policy is to maintain most of its borrowings in fixed rate instruments; 72.7% of total debt in 2015 (97% in 2014) was contracted at fixed rates and 27.3% at variable rates (3% in 2014), which is comprised of a 23.6% rate plus VAC (adjusted for inflation) and the remaining 3.7% at variable rate. The debt subject to rate + VAC is the interest rate on a bond issued in Peruvian soles to finance the Metro Line 1 Project (GyM Ferrovías). Any increase in the interest rate resulting from higher inflation will have no significant impact on the Group’s profit because these revenues are also adjusted for inflation. During 2015 and 2014 the Group’s borrowings at variable rates are denominated in Peruvian Soles and U.S. dollars and the Group’s policy is to manage their cash flow risk by using interest-rate swaps, which are recognized under hedge accounting. The increase or decrease of 5% in interest rate would not have a material effect on the Group’s results. There was no material ineffectiveness on cash flow hedges occurred in fiscal years 2015 and 2014. b) Credit risk - Credit risk arises from cash and cash equivalents and deposits with banks and financial institutions, as well as customer credit counterparties, including the outstanding balance of accounts receivable and committed transactions. For banks and financial institutions, only independently rated parties with a minimum rating of ‘A’ are accepted. For accounts receivable, Management of each of the Group’s companies evaluates the credit quality of the client taking into consideration its financial position, past experience and other factors. Individual risk limits are set based on internal or external ratings in accordance with limits set by the board. The utilization of credit limits is regularly monitored. - 30 - (All amounts expressed in thousands of S/ unless otherwise stated) With respect to loans to related parties, the Group has measures in place to ensure the recovery of these loans through the controls maintained by the Corporate Finance Management and the performance evaluation conducted by the Board. No credit limits were exceeded during the reporting period, and Management does not expect the Group to incur any losses from performance by these counterparties. c) Liquidity risk - Prudent liquidity risk management implies maintaining sufficient cash and cash equivalents, the availability of funding through an adequate number of sources of committed credit facilities and the capacity to close out positions in the market. In this sense, the Group has no significant liquidity risks given the fact that historically its cash flows have enabled it to maintain sufficient cash to meet its obligations. Group Corporate Finance monitors rolling forecasts of the Group’s liquidity requirements to ensure it has sufficient cash to meet operational needs while maintaining sufficient headroom on its undrawn committed borrowing facilities (Note 18), so that the Group does not breach borrowing limits or covenants, where applicable, on any of its borrowing facilities. Less significant financing transactions are controlled by the Finance Management of each subsidiary. Such forecasting takes into consideration the Group’s debt financing plans, covenant compliance, compliance with internal statement of financial position ratio targets and, if applicable, external regulatory or legal requirements; for example, foreign currency restrictions. Surplus cash held by the operating entities over the balance required for working capital management are invested in interest-bearing checking accounts or time deposits, selecting instruments with appropriate maturities and sufficient liquidity. The following table analyzes the Group’s financial liabilities into relevant maturity groupings based on the remaining period from the date of the statement of financial position to the contractual maturity date. The amounts disclosed in the table are the contractual undiscounted cash flows. Less than 1 From 1 to From 2 to Over year 2 years 5 years 5 years Total At December 31, 2014 Other financial liabilities (except for finance leases) - Finance leases Trade accounts payables - - Accounts payables to related parties - - - Other accounts payables - Other non-financial liabilities - - - At December 31, 2015 Other financial liabilities (except for finance leases) - Finance leases Bonds Trade accounts payables - - - Accounts payables to related parties - Other accounts payables - Other non-financial liabilities - 31 - (All amounts expressed in thousands of S/ unless otherwise stated) Capital management - The Group’s objectives when managing capital are to safeguard the Group’s ability to continue as a going concern in order to provide returns for shareholders, benefits for other stakeholders and to maintain an optimal capital structure to reduce the cost of capital. In order to maintain or adjust the capital structure, the Group may adjust the amount of dividends paid to shareholders, return capital to shareholders, issue new shares or sell assets to reduce debt. The Group monitors capital on the basis of the gearing ratio. This ratio is calculated as net debt divided by total capital. Net debt is calculated as total borrowings (including current and non-current borrowings), less cash and cash equivalents. Total capital is calculated as ‘equity’ as shown in the consolidated statement of financial position plus net debt. As of December 31, 2015, the gearing ratio is presented below indicating the Company’s strategy to keep it in a range from 0.10 to 0.70. As of December 31, the gearing ratio was as follows: Total financial liabilities Less: Cash and cash equivalents ) ) Net debt Total equity Total capital Gearing ratio Fair value estimation - For the classification of the type of valuation used by the Group for its financial instruments at fair value, the following levels of measurement have been established. - Level 1: Measurement based on quoted prices in active markets for identical assets or liabilities. - Level 2: Measurement based on inputs other than quoted prices included within Level 1 that are observable for the asset or liability, either directly (that is, as prices) or indirectly (that is, derived from prices). - Level 3: Measurement based on inputs for the asset or liability that are not based on observable market data (that is, unobservable inputs, generally based on internal estimates and assumptions of the Group). - 32 - (All amounts expressed in thousands of S/ unless otherwise stated) The following table presents the financial assets and liabilities of the Group measured at fair value at December 31, 2014 and 2015: Level 1 Level 2 Level 3 Total At December 31, 2014 Financial assets Financial assets at fair value through profit or loss: - Mutual funds - - Derivatives used for hedging - - Available-for-sale financial assets: - TGP S.A. investment (i) - - Financial liabilities Financial liabilities at fair value through profit or loss: - Put option (ii) - - At December 31, 2015 Financial assets Financial assets at fair value through profit or loss: - Mutual funds - - Derivatives used for hedging - - Available-for-sale financial assets: - TGP S.A. investment (i) - - Financial liabilities Financial liabilities at fair value through profit or loss: - Put option (ii) - - There were no transfers between levels 1 and 2 during the year. Financial instruments in level 3 - i) The fair value of the investment held in Transportadora de Gas del Perú S.A. (TGP) classified as available-for-sale financial asset was based on observable inputs in the market and unobservable inputs. The Group calculated its fair value based on its discounted cash flows as of the financial statement date. The information used to determine the fair value of this investment corresponds to Level 3 (Note 9). The following table shows the changes in fair value by the investment held in Transportadora de Gas del Perú S.A. (TGP) for the years ended December 31, 2014 and 2015: Opening balance Gains recognised in the period Closing balance ii) The fair value of the liability for put option was determined on the basis of the discounted cash flows (EBITDA) over a period of three years. The discount rate is a risk-free rate available to comparable market participants (FED rates). The information used to determine the fair value of this put option corresponds to Level 3 (Note 21). - 33 - (All amounts expressed in thousands of S/ unless otherwise stated) The following table shows the changes in fair value generated from the put option liability for the years ended December 31, 2014 and 2015: Opening balance - Additions Gains recognised in the period - ) Closing balance The carrying amounts of cash and cash equivalents correspond to their fair values. The Company considers that the carrying amount of trade accounts receivable and payable is similar to their fair values. The fair value of financial liabilities, disclosed in Note 18-c) and Note 19, has been estimated by discounting the future contractual cash flows at the interest rate currently prevailing in the market and which is available to the Company for similar financial instruments (Level 2). 4 CRITICAL ACCOUNTING ESTIMATES AND JUDGMENTS Estimates and judgments used are continuously evaluated and are based on historical experience and other factors, including expectations of future events that are believed to be reasonable under the circumstances. Critical accounting estimates and assumptions The Company makes estimates and assumptions concerning the future. The resulting accounting estimates will, by definition, seldom equal the related actual results. The estimates and assumptions that have a significant risk of causing a material adjustment to the carrying amounts of assets and liabilities within the next financial year are addressed below. a) Estimated impairment of goodwill and other intangible assets with indefinite useful life - Impairment reviews are undertaken annually to determine if goodwill arising from business acquisitions and other intangible assets with indefinite useful life have suffered any impairment, in accordance with the policy described in Note 2.15-a). For this purpose, goodwill is attributed to the different CGUs to which it relates while other intangible assets with indefinite useful life are assessed individually. The recoverable amounts of the CGUs and of other intangible assets with indefinite useful life have been determined based on the higher of their value-in-use and fair value less costs to sale. This evaluation requires the exercise of Management’s professional judgment to analyze any potential indicators of impairment as well as the use of estimates in determining the value in use, including the preparation of future cash flows, macro-economic forecasts as well as defining the interest rate at which said cash flows will be discounted. If the Group experiences a significant drop in revenues or a drastic increase in costs or changes in other factors the fair value of business units might decrease. If management determines the factors that reduce the fair value of the business are permanent, those economic factors will be taken into consideration to determine the recoverable amount of the business units and, therefore, goodwill as well as other intangible assets with indefinite useful life may be deemed to be impaired, which may cause their write-down to be necessary. Based on the impairment tests performed by Group Management, no goodwill nor intangible (trademarks) impairment losses were required to be recognized because the recoverable amount of the CGUs subject to testing was substantially higher than their related carrying amounts. The most significant assumptions are revenue, gross margin, growth rate and discount rate which are included in Note 17. - 34 - (All amounts expressed in thousands of S/ unless otherwise stated) At December 31, 2015 and 2014 the Group has performed a sensitivity analysis increasing or decreasing those assumptions by a 10%, with all the other variables held constant, as follows: Difference between recoverble amount and carrying amounts Goodwill Gross margin: -10
